DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 1.32(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be
used. Please visit http://www.uspto.gov/forms/. The filing date of the application will
determine what form should be used. A web-based eTerminal Disclaimer may be filled
out completely online using web-screens. An eTerminal Disclaimer that meets all
requirements is auto-processed and approved immediately upon submission. For more
information about eTerminal Disclaimers, refer to
 	http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  respectively of U.S. Patent No. 11,373,400 B1 in view of Rathod (U.S. 2021/0042724 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims teach identical or close to identical limitation where it would have been obvious to one of ordinary skill in the art to modify and be able to perform similar functions taught by the limitation in the cited claims on the two applications. 
The following table illustrates the conflicting claim pairs:
Current Application (17/850263)
1

2
3
4

5
6
7
8
9
10
11
12

13
14
15

16
17
18
19
20
Patent (11373400)
1

2
3
4
5
6
7
8
9
10
11
12
13
14
17
3
4
5
13
14



The following table illustrates a comparison of independent claim 1, 4 of the present application 17/850,263 against claim 1 of Patent 11373400:
Current Application (17/850,263)
Patent (11373400)
1. A system comprising: 
a camera; 
a memory component; 
a display communicatively coupled to the camera, the display configured to receive and present a live stream of a plurality of images from within a field of view of the camera; and 
a processor communicatively coupled to the camera, the memory component, and the display, the processor configured to:
(a) detect a glyph in the plurality of images by the processor performing image analysis on the plurality of images; 
(b) use the glyph to identify a current location of a container within the plurality of images, wherein the glyph is contained on a sub region of the container; 
(c) determine a first identifier associated with the container, by: unwarping the plurality of images; in response to completing the unwarping the plurality of images, performing optical character recognition on the image from the camera; and determining the first identifier based on the optical character recognition; 
(d) determine whether a user has access to additional data about the container; and 
(e) request the additional data about the container from a database; and 
an augmented reality subsystem communicatively coupled to the camera, the memory component, the display, and the processor, the augmented reality subsystem configured to: display the additional data about the container in an augmented reality foreground image, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location and maintains the relative location as the current location changes in response to movement of the container or changes in the field of view of the camera.  


1. A system comprising:
a camera;
a memory;
a display configured to receive and display a live stream of a plurality of images from within a field of view of the camera; and

a processor that 



(a) detects a glyph in the plurality of images by the processor performing image analysis on the plurality of images, (b) uses the glyph to identify a current location of a container within the plurality of images, wherein the glyph is contained on a sub region of the container 
(c) determines a first identifier associated with the container using optical character recognition, 






(d) determines whether a user has access to additional data about the container, 
(e) requests the additional data about the container from a database; and
an augmented reality subsystem configured to display the additional data about the container in an augmented reality foreground image, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location and maintains the relative location as the current location changes in response to movement of the container or changes in the field of view of the camera,



wherein the additional data about the container comprises a photograph of an individual pill of a prescription drug associated with the container displayed in the augmented reality foreground image.



Regarding the portion of the instant application: (a) detect a glyph in the plurality of images by the processor performing image analysis on the plurality of images (b) use the glyph to identify a current location of a container within the plurality of images”, the features are disclosed with the reference of Rathod (2021/0042724 A1) “Fig. 17 [0362] user can view or scan medicines by using camera or augmented reality system apply single tap 1755/1765  on one or more medicines 1750/1760 to make order, user can scan doctor provided prescription to make order” Rathod teaches scan (detect) a prescription (or glyph) in plurality of images (Fig. 17) by performing image analysis on images by tap 1755/1765 on medicines 1750/1760 to make order via a camera (referred to as an image processor) and based on recognized (use) prescribed medicines (prescription or glyph) provide (identify) current location of ordered medicines in shelves by using camera (referred to as an image processor). It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the teaching of claim 1 of the Patent so that the analysis on images by scanning prescription (or glyph) can identify a current location of the drug container/bottle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Rathod (U.S. 2021/0042724 A1) in view of Davis et al. (U.S. 10,529,028 B1) and further in view of Kwon et al. (U.S. 2015/0093033 A1).
Regarding Claim 1, Rathod discloses a system (Rathod, [0006] “augmented reality system”) comprising: 
a camera (Rathod, [0295] FIG. 4, camera 425 of user device 200); 
a memory component (Rathod, [0290] “a memory”); 
a display communicatively coupled to the camera, the display configured to receive and present a live stream of a plurality of images from within a field of view of the camera (Rathod, [0300] “FIG. 5 illiterates displaying on client application 276  based on monitored and tracked user device on camera or camera view, wherein suggesting one or more visual media capture controls for capturing photos or recording live video streaming based on sponsor” Rathod teaches a display receives a live stream of capture photos or video based on monitored and track on camera view and display live photos or video; and 
a processor communicatively coupled to the camera, the memory component, and the display (Rathod, [0087] “ receiving, by the processor, a user input, a QR code comprising a representation of the payment amount; and displaying, by the processor, the QR code on a display of the mobile device” Rathod teaches a QR code is generated and displayed on a display of the mobile device. Therefore, the processor communicatively couple with the camera (via the display), the memory (via the user input) and the display, the processor configured to:
(a) detect a glyph in the plurality of images by the processor performing image analysis on the plurality of images (Rathod, Fig. 17 [0362] “user can view or scan medicines by using camera or augmented reality system apply single tap 1755/1765  on one or more medicines 1750/1760 to make order, user can scan doctor provided prescription to make order” Rathod teaches scan (detect) a prescription (or glyph) in plurality of images (Fig. 17) by performing image analysis on images by tap 1755/1765 on medicines 1750/1760 to make order via a camera (referred to as an image processor); 
(b) use the glyph to identify a current location of a container within the plurality of images (Rathod, Fig. 17, [0362] “based on said recognized prescribed medicines, enabling staff person to search, find and scan said prescribed medicines or other products by using camera or augmented reality system and provide details of location of prescribed or ordered medicines in shelves of medical store” based on recognized (use) prescribed medicines (prescription or glyph) provide (identify) current location of ordered medicines in shelves by using camera (referred to as an image processor), wherein the glyph is contained on a sub region of the container;
(c) determine a first identifier associated with the container, by: unwarping the plurality of images; in response to completing the unwarping the plurality of images, performing optical character recognition on the image from the camera; and determining the first identifier based on the optical character recognition (Rathod, Fig. 18 [0363] “capturing image or recording of video of shelf 1805 or one or more storage container or bins from camera  and recognizes currently filled item or food item type, name, brand, level or numbers or quantities inside based on item recognition, and optical character recognition techniques ” Rathod teaches determine a first identifier (item type, name, brand, numbers etc.) by using optical character recognition); 
(d) determine whether a user has access to additional data about the container (Rathod, [0368] “enabling user to select or upload one or more object models or object images of required one or more item name, type, brand name, availability source name specific location or place, required numbers, quantities, storage container name or number” user can select or upload object model to require more items, storage container name or number; and 
(e) request the additional data about the container from a database (Rathod, Fig. 10, [0330] “based on single tap 1006 on said selected product 1005, server module 153 adds said selected product to cart associated with said identified user who conducted augmented reality scanning by using augmented reality system” and [0336] “received scanned data including from augmented reality system, server module 153 identify one or more sources of purchase of scanned product 1080 including seller name, brand, shop name, location of seller, tap on "Order More" 1082 to make order of said recognized and identified product 1080” Rathod teaches request the additional data by adding the selected product name, brand, location of seller to the cart associated with scanning result from database and tap on “Order More” (Fig. 10); and 
an augmented reality subsystem communicatively coupled to the camera, the memory component, the display, and the processor, the augmented reality subsystem configured to: display the additional data about the container in an augmented reality foreground image, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location and maintains the relative location as the current location changes in response to movement of the container or changes in the field of view of the camera.  
However, Rathod does not explicitly teach wherein the glyph is contained on a sub region of the container
determine a first identifier associated with the container, by: unwarping the plurality of images; in response to completing the unwarping the plurality of images, performing optical character recognition on the image from the camera;
an augmented reality subsystem communicatively coupled to the camera, the memory component, the display, and the processor, the augmented reality subsystem configured to: display the additional data about the container in an augmented reality foreground image, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location and maintains the relative location as the current location changes in response to movement of the container or changes in the field of view of the camera.  
Davis teaches wherein the glyph is contained on a sub region of the container (Davis, Col. 18 L 61-67, Col. 19 L 1-2 “the medication containers 904, 906 may contain prescription medications associated with the user; for example, medication container 904 may contain Rx A and medication container 906 may contain Rx B”) and Davis can teaches the glyph (a character in the region of prescription medications) is contained on a sub region of the container (sub regions character Rx A on container 904 or character Rx B on container 906). 
an augmented reality subsystem communicatively coupled to the camera, the memory component, the display, and the processor, the augmented reality subsystem configured to: display the additional data about the container in augmented reality foreground image, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location as the current location and maintains the relative location as the changes in response to changes in the field of view of the camera (Davis, Col. 2 L 1-2 “An augmented reality (AR) system for generating and displaying such an enhanced situation visualization (ESV) is provided” and Col.2  L 28-30 “The ESV computing device may include a memory and at least one processor communicatively coupled to the memory” and Col. 19 L 50-65  “FIG. 11 depicts an exemplary view of an enhanced situation visualization 1100 of the medicine cabinet 902 shown in FIG. 9, user computing device 1004 displays reference and situation information overlaid upon the current view 900 of the user. The situation information displayed may further include a status indicator 1104 may denote whether or not the user has yet taken the medication” Davis teaches an AR subsystem includes processor, memory and can display the additional data (indicator 1104) about the container in AR foreground image overlaid upon the current view (900) of the user and the additional data is display to the current location of container in response to change in the field of view of the camera of the computing device (changing between Fig. 9 and Fig. 11).
Rathod and Davis are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of capturing images of Rathod to combine with the capture/display images of prescriptions of containers (as taught Davis) in order to capture/display the prescription of the container includes an additional a foreground of data adjacent to the container because Davis can provide display the additional data (indicator 1104) about the container in AR foreground image overlaid upon the current view (900) of the user and the additional data is display to the current location of container (Davis, Col. 2 L1-2, Figs. 9, 11, Col. 19 L 50-65 ). Doing so, it may cause at least one of the situation information and the reference information to be displayed on the user computing device as overlaid upon the current view of the user to provide an enhanced situation visualization of the first subject (Davis, Col. 2, lines 50-56).
Kwon teaches determine a first identifier associated with the container, by: unwarping the plurality of images (Kwon, [0078] “Although text lines formed by letters of a document printed on paper… is captured by using a camera, text lines are curved” [0061] “FIG. 3A, two or more document images captured while changing a position of a document or a position of a camera” and Fig. 3B, 3C [0063] “the document image may be converted to a dewarped document by using the texture of the surface of the document” Kwon teaches determining a first identifier such as letters, characters on text lines contain in document images and dewarping (unwarping) the plurality of document images; in response to completing the unwarping the plurality of images, performing optical character recognition on the image from the camera (Kwon, [0052] “Referring to FIGS. 1A and 1B, document images 110 and 120 captured using a typical camera, it is easy to analyze the dewarped document 130 and additional data is easy to acquire using an Optical Character Recognition (OCR)  technique” Kwon teaches in response to completing dewarping document images captured by camera, an additional OCR technique is used;
Rathod, Davis, and Kwon are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of capturing images of Rathod to combine with dewarping images captured by camera (as taught Kwon) in order to because Kwon can provide (determining a first identifier such as letters, characters on text lines contain in document images and dewarping (unwarping) the plurality of document images (Kwon, Figs. 3A, 3B, 3C, [0061] [0063]). Doing so, it may provide the better the quality of a dewarpped image (Kwon, [0112]).
Regarding Claim 2, Rathod as modified discloses a method  comprising: 
receiving, from a camera, a live stream of a plurality of images from within a field of view of the camera (Rathod, [0300] “FIG. 5, illiterates displaying on client application 276  based on monitored and tracked user device on camera or camera view, wherein suggesting one or more visual media capture controls for capturing photos or recording pre-set duration video or live video streaming based on sponsor” Rathod teaches a display receives and display a live stream of capture photo or video based on monitored and track on camera view; 
detecting, by the at least one processor, a glyph in the plurality of images as an output of the image analysis Rathod, Fig. 17 [0362] “user can view or scan medicines by using camera or augmented reality system apply single tap 1755/1765  on one or more medicines 1750/1760 to make order, user can scan doctor provided prescription to make order” Rathod teaches scan (detect) a prescription (or glyph) in plurality of images (Fig. 17) by performing image analysis on images by tap 1755/1765 on medicines 1750/1760 to make order as an output of the image analysis (Fig. 17);
 identifying a current location of a first prescription drug in the plurality of images, using the glyph, by the at least one processor (Rathod, Fig. 17, [0362] “based on said recognized prescribed medicines, enabling staff person to search, find and scan said prescribed medicines or other products by using camera or augmented reality system and provide details of location of prescribed or ordered medicines in shelves of medical store” and [0363] “FIG. 18, capturing image or recording of video of shelf 1805 or one or more storage container or bins from camera, and recognizes currently filled item, name, brand, level or numbers or quantities inside one or more storage containers or bins based on item recognition, and optical character recognition technique” based on recognized prescribed medicines provide current location of ordered medicines in shelves via the OCR technique to identify the glyph (currently name, brand, level or numbers. prescribed medicines on containers/bins etc.); 
determining, by the at least one processor, a first identifier associated with the first prescription drug, by: 
unwarping the plurality of images to generate a plurality of unwarped images for detecting the first identifier printed on a rounded surface of a pill bottle; and 
using optical character recognition on the plurality of unwarped images to determine the first identifier associated with the first prescription drug; 
determining whether a user has access to additional data about the first prescription drug, by the at least one processor (Rathod, [0368] “enabling user to select or upload one or more object models or object images of required one or more item name, type, brand name, availability source name specific location or place, required numbers, quantities, storage container name or number” user can select or upload object model to require more items, storage container name or number; 
requesting the additional data about the first prescription drug from a database, by the at least one processor (Rathod, Fig. 10, [0330] “based on single tap 1006 on said selected product 1005, server module 153 adds said selected product to cart associated with said identified user who conducted augmented reality scanning by using augmented reality system” and [0336] “received scanned data including from augmented reality system, server module 153 identify one or more sources of purchase of scanned product 1080 including seller name, brand, shop name, location of seller, tap on "Order More" 1082 to make order of said recognized and identified product 1080” Rathod teaches request the additional data by adding the selected product name, brand, location of seller to the cart associated with scanning result from database and tap on “Order More” (Fig. 10); and 
However, Rathod, does not explicitly teach 
performing, by at least one processor, image analysis on the plurality of images;
determining, by the at least one processor, a first identifier associated with the first prescription drug, by: unwarping the plurality of images to generate a plurality of unwarped images for detecting the first identifier printed on a rounded surface of a pill bottle; and using optical character recognition on the plurality of unwarped images to determine the first identifier associated with the first prescription drug; 
displaying the additional data about the first prescription drug in an augmented reality foreground image, by the at least one processor, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location of the first prescription drug and maintains the relative location as the current location changes in response to movement of the first prescription drug or changes in the field of view of the camera.  
Davis teaches performing, by at least one processor, image analysis on the plurality of images (Davis, Col. 25 L 23-26 “ESV computing device 102 may perform analysis of the image to determine that the subject of the image is the damaged property. The image may be analyzed using, for example, object recognition (OR)” Davis teaches performing image analysis using object recognition technique; 
displaying the additional data about the first prescription drug in an augmented reality foreground image, by the at least one processor, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location of the first prescription drug and maintains the relative location as the current location changes in response to movement of the first prescription drug or changes in the field of view of the camera (Davis, Col. 2 L 1-2 “An augmented reality (AR) system for generating and displaying such an enhanced situation visualization (ESV) is provided” and Col.2  L 28-30 “The ESV computing device may include a memory and at least one processor communicatively coupled to the memory” and Col. 19 L 50-65  “FIG. 11 depicts an exemplary view of an enhanced situation visualization 1100 of the medicine cabinet 902 shown in FIG. 9, user computing device 1004 displays reference and situation information overlaid upon the current view 900 of the user. The situation information displayed may further include a status indicator 1104 may denote whether or not the user has yet taken the medication” Davis teaches an AR subsystem includes processor, memory and can display the additional data (indicator 1104) about the container in AR foreground image overlaid upon the current view (900) of the user and the additional data is display to the current location of container in response to change in the field of view of the camera of the computing device (changing between Fig. 9 and Fig. 11).
Rathod and Davis are combinable see rationale in claim 1. 
Kwon teaches determining, by the at least one processor, a first identifier associated with the first prescription drug, by: 
unwarping the plurality of images to generate a plurality of unwarped images for detecting the first identifier printed on a rounded surface of a pill bottle (Kwon, [0078] “Although text lines formed by letters of a document printed on paper… is captured by using a camera, text lines are curved” [0061] “FIG. 3A, two or more document images captured while changing a position of a document or a position of a camera” and Fig. 3B, 3C [0063] “the document image may be converted to a dewarped document by using the texture of the surface of the document” A combination between Davis and Kwon can be used to teach determining a first identifier such as letters, characters on text lines contain in document images and dewarping (unwarping) the plurality of document images (as taught by Know) on a rounded surface of a pill bottle (printed document as a prescription on a rounded surface of a pill bottle Fig. 10 as taught by Davis); and using optical character recognition on the plurality of unwarped images to determine the first identifier associated with the first prescription drug (Kwon, [0052] “Referring to FIGS. 1A and 1B, document images 110 and 120 captured using a typical camera, it is easy to analyze the dewarped document 130 and additional data is easy to acquire using an Optical Character Recognition (OCR)  technique” A combination between Davis and Kwon can be used to teach using OCR technique on plurality of unwarped document image to identifier letters (as the  first identifier) (as taught by Kwon) associated with the first prescription drug (Figs. 10, 11, as taught by Davis). 
Rathod, Davis and Kwon are combinable see rationale in claim 1. 
Regarding Claim 5, Rathod discloses the method of Claim 2, Rathod does not explicitly teach wherein determining whether the user has access to the additional data about the first prescription drug further comprises: 
determining, by the at least one processor, whether valid user credentials have been entered into an application used to display the additional data about the first prescription drug in augmented reality.  
However Davis teaches determining, by the at least one processor, whether valid user credentials have been entered into an application used to display the additional data about the first prescription drug in augmented reality (Davis, Col. 7 lines 59-62 “The user may access their computing device, an application ("app") installed on the user computing device, send the real-time image to the ESV computing device within a reference request message” and Col.19 lines 44-49 “ESV computing device 102 may compile and/or summarize the above-described information into the reference response message, which may then be sent to user computing device 104 to provide an enhanced situation visualization 1100, as shown in FIG. 11” Davis teaches determining user can access to into an application to receive an additional data (icon 1104) about the 1st prescription drug and display additional data as shown in Fig. 11; 
Rathod and Davis are combinable see rationale in claim 1.
Regarding Claim 12, the method of Claim 2, Rathod does not explicitly teach wherein the additional data further comprises at least one from the group consisting of: a member name, a prescription number, a name of the first prescription drug, a quantity of the first prescription drug, a number of refills, a last fill date, a prescription expiration date, a prescribing doctor, and a prescribing doctor's phone number.  
However, Davis teaches wherein the additional data comprises at least one from the group consisting of: a name of the first prescription drug (Davis, Col. 4, lines 64-67 “The situation information may include an indicator 1102 of the subject of the current view 900…and the reference information may include a description of the subject(s) (e.g., "Rx A" or "Rx B", dosage information).” Davis teaches the additional data comprises a name of the first prescription drug (RxB) and dosage information.
Rathod and Davis are combinable see rationale in claim 1.
Regarding Claim 13, the method of Claim 2, Rathod does not explicitly teach further comprising: 
detecting a second substance in the plurality of images, by the at least one processor; 
determining a second identifier associated with the second substance, by the at least one processor; 
transmitting a request for drug interaction data between the first prescription drug and the second substance, by the at least one processor; and 
displaying the drug interaction data in the augmented reality foreground image adjacent to the first prescription drug or the second substance, by the at least one processor.  
Davis teaches detecting a second substance in the plurality of images, by the at least one processor (Davis, Col.2  L 28-30 “The ESV computing device may include a memory and at least one processor communicatively coupled to the memory” and Col. 19 lines 20-22 “The user of user computing device 1004 may capture an image representative of the current view 900 of FIGS. 9 and 10” and Col. 18 lines 66-67 “Some of the medication containers 904, 906 may contain prescription medications associated with the user; medication container 906 may contain Rx B” Davis teaches Figs. 9, 10 shows detecting a second substance (the medication container 906) in plurality of images; 
transmitting a request for drug interaction data between the first prescription drug and the second substance, by the at least one processor Davis, Col. 19 lines 20-37 “The user of user computing device 1004 may capture an image representative of the current view 900 of FIGS. 9 and 10, and may send a reference request message to ESV computing device 102. The reference request message may further include prescription numbers or identifiers that facilitate identification of the particular medications Rx A and Rx B, safety warnings associated with the medication(s) Rx A and/or Rx B” Davis teaches transmitting a request for drug interaction between the 1st prescription and 2nd substance (RxA and container 904); and 
determining a second identifier associated with the second substance, by the at least one processor, displaying the drug interaction data in the augmented reality foreground image adjacent to the first prescription drug or the second substance, by the at least one processor Davis, Fig. 11, Col. 19, lines 50-60 “user computing device 1004 displays reference and situation information overlaid upon the current view 900 of the user. The situation information may include an indicator 1102 of the subject of the current view 900 (e.g., by highlighting, outlining) and the reference information may include a description of the subject(s) (e.g., "Rx B", dosage information). The situation information displayed may further include a status indicator 1104” Davis teaches a second identifier (1102) associated with the second substance (container 906) and displaying the drug interaction data in the augmented reality foreground image adjacent to the second substance (1104) (Fig. 11).
Rathod and Davis are combinable see rationale in claim 1.
Regarding Claim 15, Rathod discloses a non-transitory machine-readable medium comprising instructions thereon, which, when executed by a processor, causes the processor to perform a method comprising: 
receiving, from a camera, a live stream of a plurality of images from within a field of view of the camera; 
performing, by the processor, image analysis on the plurality of images; 
detecting, by the processor, a glyph in the plurality of images as an output of the image analysis;
 identifying a current location of a first prescription drug in the plurality of images, using the glyph, by the processor; 
determining, by the processor, a first identifier associated with the first prescription drug, by: 
unwarping the plurality of images to generate a plurality of unwarped images for detecting the first identifier printed on a rounded surface of a pill bottle; and 
using optical character recognition on the plurality of unwarped images to determine the first identifier associated with the first prescription drug; 
determining whether a user has access to additional data about the first prescription drug, by the processor; 
requesting the additional data about the first prescription drug from a database, by the processor; and 
displaying the additional data about the first prescription drug in an augmented reality foreground image, by the processor, the augmented reality foreground image being displayed over the live stream of the plurality of images such that the additional data is displayed at a relative location adjacent to the current location of the first prescription drug and maintains the relative location as the current location changes in response to movement of the first prescription drug or changes in the field of view of the camera.  
Claim 15 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 18, Rathod as modified discloses the non-transitory, machine-readable medium of Claim 15, wherein determining whether the user has access to the additional data about the first prescription drug further comprises: determining, by the processor, whether valid user credentials have been entered into an application used to display the additional data about the first prescription drug in augmented reality.  
Claim 18 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 19, Rathod as modified discloses the non-transitory, machine-readable medium of Claim 15, wherein the method further comprises: detecting a second substance in the plurality of images, by the processor; determining a second identifier associated with the second substance, by the processor; transmitting a request for drug interaction data between the first prescription drug and the second substance, by the processor; and displaying the drug interaction data in the augmented reality foreground image adjacent to the first prescription drug or the second substance, by the processor.  
Claim 19 is substantially similar to claim 13 is rejected based on similar analyses.
Claims 3, 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Rathod (U.S. 2021/0042724 A1) in view of Davis et al. (U.S. 10,529,028 B1) and further in view of Kwon et al. (U.S. 2015/0093033 A1) and further in view of Wilz et al. (U.S. 2016/0314276 A1).
Regarding Claim 3, the method of Claim 2, Rathod as modified does not explicitly teach wherein detecting the prescription drug in the plurality of images further comprises: detecting, by the at least one processor, the glyph printed on a label on a container of the first prescription drug.  
However, Wilz teaches wherein detecting the prescription drug in the plurality of images further comprises: detecting, by the at least one processor, the glyph printed on a label on a container of the first prescription drug (Wilz, [0005] “One or more processors are communicatively coupled to the camera and the user interface system” and [0037] “FIG. 3 depicts a medicine bottle 24 having a label 26 that is provided with a text area 25…directly identifies the medication [0063] “camera 36 is used to read indicia in the form of machine readable text that is processed by an OCR function 250 that may be implemented by processor 32. The prescribing text appearing on the medicine container, determine what the medication is and how it is to be taken” Wilz teaches a processor can detect (reading/scanning) prescription drug (medical information) that is printed on label on a container, which is captured in the plurality of images on the screen (FOV) of a camera;    
Rathod, Davis, Kwon and Wilz are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of capturing images of Rathod to combine with the capture/display images of prescriptions of containers (as taught Wilz) in order to detect the glyph printed on a label on a container of the 1st prescription drug because Wilz can provide an OCR processor can detect (reading/scanning) prescription drug (medical information) that is printed on label on a container (Wilz, [0037]). Doing so, it may provide prescribing information for the patient; determining that a dose of the medication is due; and generating an alert indicating that the dose of medication is due to be taken by the patient (Wilz, [0005]).
Regarding Claim 7, the method of Claim 2, Rathod as modified does not explicitly teach wherein the first identifier is a prescription number.
However, Wilz teaches wherein the first identifier is a prescription number (Wilz, [0033] “the system can be programmed by scanning a code on the medication bottle. This code could contain warnings, the dosage and frequency of use, the number of refills, etc.” a prescription identifier (code) can be numbers.
Rathod, Davis, Kwon and Wilz are combinable see rationale in claim 3.
Regarding Claim 16, Rathod as modified discloses the non-transitory, machine-readable medium of Claim 15, wherein detecting the prescription drug in the plurality of images further comprises: detecting the glyph printed on a label on a container of the first prescription drug, by the processor.  
Claim 16 is substantially similar to claim 3 is rejected based on similar analyses.
Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Rathod (U.S. 2021/0042724 A1) in view of Davis et al. (U.S. 10,529,028 B1) and further in view of Kwon et al. (U.S. 2015/0093033 A1) and further in view of Baheti et al. (U.S. 2014/0168478 A1).
Regarding Claim 4, the method of Claim 2, Rathod does not explicitly teach wherein using the glyph in the plurality of images to identify the current location of a first prescription drug in the plurality of images further comprises: determining, by the at least one processor, whether an object in the plurality of images matches a 3D model of the first prescription drug.  
However, Davis teaches determining whether an object in the field of view of the camera matches a 3D model of the first prescription drug (Davis, Col. 28 L 31-35 “the correlation of historical visual (video, still images, 3D mapping) data with current images, seen "live" through smart glass” and Col.13 L 15 -30 “The user may manually filling out a physical or virtual form that matches a beacon ID (e.g., an alphanumeric code) to the item of interest…, send a beacon activation request with the reference request message” and Fig. 10, Col.19 L 27-35 “The reference request message may further include user profile/account information..., as well as prescription numbers (e.g., from reference database 108, shown in FIG. 1) that facilitate identification of the particular medications Rx A and Rx B depicted in the image” Davis teaches determining an item (a container) in the field of view of camera of the computing device (Fig. 10) matches to a 3D mapping data of 1st prescription drug (Rx A, RxB) from reference database via a beacon ID; 
Rathod and Davis are combinable see rationale in claim 1.
Baheti teaches using the glyph in the plurality of images to identify the current location of a first prescription drug in the plurality of images (Baheti, [0006] “a text-presence test may detect a glyph (indicative of presence of a character in the region)” and [0084] “identifies one or more regions in which the image quality is insufficient for OCR, e.g. locations of regions that have small text in the image, and their sizes, to automatically retrieve another image from the initial set of multiple images” the combination between Baheti and Davis can teach using the glyph (a character in the region) in multiple images to identify current location of a small text (as taught by Baheti) in modifying with a first prescription drug text (as taught by David, RxB, Fig. 11).
Rathod, Davis, Kwon and Baheti are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of capturing images of Rathod to combine with using a glyph to identify a location (as taught Baheti) in order to use a glyph to identify a location a text in image because Baheti can provide using the glyph (a character in the region) in multiple images to identify current location of a small text (Baheti,[0006] [0084]). Doing so, it may use in identifying regions of text that have adequate image quality to be acceptable as input to OCR (Baheti, [0044]).
Regarding Claim 17, Rathod as modified discloses the non-transitory, machine-readable medium of Claim 15, wherein using the glyph in the plurality of images to identify the current location of a first prescription drug in the plurality of images further comprises: determining whether an object in the plurality of images matches a 3D model of the first prescription drug, by the processor.  
Claim 17 is substantially similar to claim 4 is rejected based on similar analyses.
Claims 6, 8, 9, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Rathod (U.S. 2021/0042724 A1) in view of Davis et al. (U.S. 10,529,028 B1) and further in view of Kwon et al. (U.S. 2015/0093033 A1) and further in view of Havard et al. (U.S. 9,852,261 B1). 
Regarding Claim 6, the method of claim 5, Rathod as modified does not explicitly teach further comprising the OCR processor displaying an error message when the valid user credentials have not been entered into the application.  
However, Havard teaches displaying an error message when the valid user credentials have not been entered into the application (Havard, Col. 13 lines 30-40 “the medicine display 900 may include a prescription drug label indicator, the medicine display 900 may include a prescription expiration indicator 926, as described above. The prescription expiration indicator 926 may be depicted as, e.g., cob webs, to indicate that the corresponding prescription has expired” Havard teaches a prescription expiration indicator 926 may be depicted to indicate that the corresponding prescription has expired.
Rathod, Davis, Kwon and Havard are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of capturing images of Rathod to combine with displaying error message (as taught Havard) in order to display an error message when the valid user credentials have not been entered into the application because Havard can provide a prescription expiration indicator 926 may be depicted to indicate that the corresponding prescription has expired (Havard, Col. 13 lines 30-40). Doing so, it may help patients to keep lists or other records reminding them of how and when to consume their medicines, to packaging while trying to adhere to dosage regimens for their medicines (Havard, Col. 1, L 11-15).
Regarding Claim 8, the method of claim 2, Rathod as modified does not explicitly teach further comprising displaying, by the at least one processor, an interactive button in augmented reality with the additional data.  
However, Havard teaches displaying, by the at least one processor, an interactive button in augmented reality with the additional data (Havard, Fig. 10, Col. 14, L 7-13 “popup display 1000 may provide buttons 1004, 1006, 1008, and 1010, respectively, which, if selected, may, in response, allow the member to learn how to save money on the prescription drug, renew the prescription drug, receive a reminder regarding the prescription drug, or dispose of (trash) the prescription drug from the medicine display 900, respectively” Havard teaches displaying interactive buttons in augmented reality with the additional data such as buttons 1004 (save), 1006 (renew), 1008 (reminder), and 1010 (Trash) (Fig. 10). 
Rathod, Davis, Kwon and Havard are combinable see rationale in claim 6.
Regarding Claim 9, the method of claim 8, Rathod as modified does not explicitly teach further comprising: detecting, by the at least one processor, activation of the interactive button from the user; and 
performing, by the at least one processor, an action associated with the interactive button in response to the user activating the interactive button.  
Havard teaches detecting, by the at least one processor, activation of the interactive button from the user and performing, by the at least one processor,  an action associated with the interactive button in response to the user activating the interactive button (Havard, Fig. 10, Col. 14, L 7-13 “popup display 1000 may provide buttons 1004, 1006, 1008, and 1010, respectively, which, if selected, may, in response, allow the member to learn how to save money on the prescription drug, renew the prescription drug, receive a reminder regarding the prescription drug, or dispose of (trash) the prescription drug from the medicine display 900, respectively” Havard teaches detecting an interactive button, e.g. button 1004 (save), which, if selected, may, in response, allow the member to learn how to save money on the prescription drug.
Wilz, Davis, Kwon and Havard are combinable see rationale in claim 6.
Regarding Claim 14, the method of Claim 2, further comprising: Rathod as modified does not explicitly teach predicting, by the at least one processor, a number of doses remaining in a fill of the first prescription drug based on a current date, a last refill date, and dosing instructions; and displaying the number of doses remaining in the fill in the augmented reality foreground image, by the at least one processor.  
However, Havard teaches predicting, by the at least one processor, a number of doses remaining in a fill of the first prescription drug based on a current date, a last refill date (Havard, Col. 4 L 55-58 “the prescription drug data 112 may reflect current prescription drugs” and Col. 8 L 58-61 “the doses remaining determination module 506 may determine a number of doses of the prescription drug remaining for the member based on the prescription drug data 112 and the dosage data” the number of doses remain in a fill of doses of the prescription drug based on the current date of the prescription drug data 112, and dosing instructions (Havard, Col. 8 L 63-67 “the dosage data represents that there are 20 doses in a prescription drug package and that the member is to consume 2 doses per day, after day 6, the doses remaining determination module 506 may determine that the number of doses remaining is 8 doses” instruction of using 2 doses per day; and displaying the number of doses remaining in the fill in the augmented reality foreground image, by the at least one processor (Havard, Figs. 10, 12, Col. 14, L 51-53 “the prescription drug package indicator 1202 may include the doses remaining indicator 1206, which may indicate that the member has 20 doses remaining” displaying the number of doses remaining (20 doses, Fig. 12) in the fill in augmented reality foreground which is overlaid on the graphical medicine display (Fig. 10).
Wilz, Davis, Kwon and Havard are combinable see rationale in claim 6.
Regarding Claim 20, Rathod as modified discloses the non-transitory, machine-readable medium of Claim 15, wherein the method further comprises: predicting, by the processor, a number of doses remaining in a fill of the first prescription drug based on a current date, a last refill date, and dosing instructions; and displaying the number of doses remaining in the fill in the augmented reality foreground image, by the processor.
Claim 20 is substantially similar to claim 14 is rejected based on similar analyses.
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable by Rathod (U.S. 2021/0042724 A1) in view of Davis et al. (U.S. 10,529,028 B1) and further in view of Kwon et al. (U.S. 2015/0093033 A1) and further in view of Havard et al. (U.S. 9,852,261 B1) and further in view of Wilz et al. (U.S. 2016/0314276 A1).
Regarding Claim 10, the method of Claim 9, Rathod does not explicitly teach 
wherein the action comprises transmitting a request to refill the prescription drug to a server.  
However, Wilz teaches wherein the action comprises transmitting a request to refill the prescription drug to a server (Wilz, [0050] “a request for a refill can be dispatched to the pharmacy or doctor's office for processing. Such requests can be effected via an email, fax or other electronic communication” Wilz teaches user can request for can be dispatched to the pharmacy or doctor's office (as server machine) for processing.
	Rathod, Davis, Kwon, Harvard and Wilz are combinable see rationale in claim 3.
Regarding Claim 11, Rathod discloses the method of Claim 9, wherein the action comprises invoking a cellular phone function to place a phone call to a doctor who prescribed the first prescription drug (Wilz, [0050] “a request for a refill can be dispatched to the pharmacy or doctor's office for processing. Such requests can be effected via an email, fax or other electronic communication” Wilz teaches user can request for can be dispatched to the pharmacy or doctor's office (as server machine) for processing.
	Rathod, Davis, Kwon, Harvard and Wilz are combinable see rationale in claim 3.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Wexle et al. (US 2016/0028917 A1) and Djajadiningrat et al. (US 2017/0323062 A1). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611